Citation Nr: 1618394	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-11 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to compensation under 38 U.S.C.A. § 1151, for chronic renal dysfunction due to Allopurinol toxicity and poorly treated previous infections, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from December 1953 to November 1955. He died in December 2009.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The appellant testified before a Decision Review Officer (DRO) in January 2013.  A transcript of the hearing is of record.

In October 2014, the Board remanded the claim to obtain additional records and an addendum medical opinion.  However, as discussed below, further development is still necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's cause of death (renal failure, anemia, and a blood disorder) was caused by the development of pneumonia during service as a result of exposure to metals in the engineering supply depot and/or exposure to coal and metal/mineral pollutants in the air from heavy metal machinery and nearby coal mines. 

She also seeks compensation under 38 U.S.C.A. § 1151, for chronic renal dysfunction due to Allopurinol toxicity and poorly treated previous infections.

When this case was before the Board in October 2014, it directed the AOJ to resubmit a request for any sick/morning reports; request from the NPRC records of the Veteran's hospitalization for viral pneumonia in Kaiserslautern or Vogelweh using the appropriate Request Code; obtain the Veteran's autopsy report; and then obtain an addendum opinion from the October 2011 VA examiner to determine the cause of the Veteran's death, as well as whether entitlement to DIC under 38 U.S.C.A. § 1151 for accrued benefits is warranted.

In response, the VA medical examiner reviewed the claims file and submitted September 2015 opinions which were unfavorable to the claims.  In providing the opinions, the examiner commented that the claims file did not contain the Veteran's autopsy report or his terminal hospital records.

After receiving the Veteran's autopsy report in December 2015, the Veteran's case was returned to the September 2015 medical examiner for clarification.  In a January 2016 addendum, the VA examiner commented that the autopsy report had become available and then proceeded to provide the requested opinions, which remained unfavorable to the claims.   

Nonetheless, the examiner did not indicate that he reviewed the Veteran's terminal hospital records and upon closer review of the private hospital records in the file, the terminal hospital records do not appear to be of record.  The death certificate indicates that the Veteran died at Robert Wood Johnson University Hospital in December 2009.  While the claims file contains records from this medical provider dated in December 2009, the dates of those records end days before the Veteran actually died.  (See for example, December 4, 2009, upper gastrointestinal endoscopy report).  As the terminal hospital records are relevant and probative of the circumstances of his death, they must be obtained.
Moreover, further development is needed with regard to the requests for sick/morning reports and hospital reports.  In response to the AOJ's record request pursuant to the October 2014 Board remand, the NPRC indicated that it was unable to search for the records based on the information furnished by the AOJ and noted that it needed the Veteran's complete unit at the time of allegation (see NPRC Response to Records Request Overall Completion Date of 4/27/2015).  Significantly, there is no indication that the AOJ provided this requested and necessary information to allow NPRC to conduct a meaningful search for the sick/morning reports and hospital records.  

In addition, the Board observes that the AOJ requested sick/morning reports and hospital records dated in 1956, but the Veteran separated from service in 1955.  The requested dates therefore fall outside of the Veteran's period of active service.  Indeed, the appellant specifically asserts that the Veteran was treated for viral pneumonia for one month during his active military service.  

For these reasons, another request for any sick/morning reports and hospital records must be conducted, ensuring that the correct dates and information is provided to the NPRC for a meaningful search.  If any additional records are received, the examiner should be given the opportunity to review those records and then provide an addendum as to both issues.

Lastly, the Board finds that the January 2016 addendum opinion with regard to the 1151 claim is inadequate.  In this regard, the examiner did not provide the opinion in a way that aligns with the legal standard set forth in 38 U.S.C.A. § 1151 and as set forth in the prior remand directive.  Therefore, regardless of whether any additional records are obtained, the claims file must be returned to the examiner for an addendum to the January 2016 opinion as it relates to the 1151 claim.  



Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the appellant, obtain and associate with the claims file the Veteran's COMPLETE terminal hospital records from Robert Wood Johnson University Hospital.  If those records are unavailable, notify the appellant and provide her with the opportunity to provide any available records.

2.  Resubmit a request for any sick/morning reports and hospitalization records by responding to information requested by the NPRC on April 27, 2015.  This new request should include the information requested by NPRC, to include the Veteran's complete unit name, AND the correct dates of claimed treatment for pneumonia during service.

If no records are obtained, please provide and associate with the record a memorandum of unavailability documenting the attempts to secure the Veteran's sick/morning reports and service hospital records from alternate sources.
 
3.  Thereafter, transfer the claims file to the examiner who provided the January 2016 addendum opinion or, if unavailable, from another VA examiner.  Provide the examiner with the claims file, which includes both physical and electronic files and a copy of this remand.

The examiner is asked to again review the claims file, to include any newly received terminal hospital records, sick/morning reports and in-service hospital records showing treatment for pneumonia, and respond to the following:

A.  Service Connection Claim for Cause of Veteran's Death

After a review of any additional evidence, indicate whether the examiner wishes to amend his prior January 2006 opinion that the Veteran's cause of death did not have it onset during service or is otherwise related to his service, including any hospitalization for viral pneumonia and any exposure to coal dust or deposits or heavy machinery metal. 

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

B.  Claim Pursuant to 38 U.S.C.A. § 1151 for Chronic Renal Dysfunction

After a thorough review of the claims file, to include any newly received evidence, the examiner is asked to:

i.  Provide an opinion as to whether the VAMC failed to properly monitor the Veteran's renal function prior to his death and failed to properly treat his renal dysfunction by prescribing "toxic" levels of Allopurinol for gout.     

ii.  If the examiner determines that the VAMC failed to properly monitor and treat the Veteran's renal dysfunction, then provide an opinion as to whether the failure to do so caused additional disability and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or the result of an event not reasonably foreseeable.

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




